                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GARY A. LAVITE, #12439,                              )
                                                      )
                 Plaintiff,                           )
                                                      )
 vs.                                                  )        Case No. 19-cv-00953-JPG
                                                      )
 CHRISTOPHER EALES,                                   )
 JOHN LAKIN,                                          )
 NURSE SMITH,                                         )
 and C/O REICHART,                                    )
                                                      )
                 Defendants.                          )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter is before the Court for preliminary review of the Amended Complaint (Doc. 7)

filed by Plaintiff Gary Lavite, a detainee at Madison County Jail (“Jail”). Plaintiff brings this civil

rights action pursuant to 42 U.S.C. § 1983 for constitutional deprivations that resulted from his

(1) inadequate medical care for cardiopulmonary conditions; (2) placement in a cellblock with an

inmate who assaulted him two years earlier; and (3) exposure to asbestos. (Doc. 7, p. 6). Plaintiff

seeks monetary and injunctive relief. (Id. at p. 7). In addition, he requests a preliminary injunction.

(Doc. 9).

       The Amended Complaint is subject to screening under 28 U.S.C. § 1915A, which requires

the Court to review prisoner complaints to filter out non-meritorious claims.               28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to state a claim

for relief, or asks for money damages from a defendant who is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). The factual allegations of the pro se complaint are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                  1
                                     The Amended Complaint

       Plaintiff makes the following allegations in the Amended Complaint (Doc. 7): During

intake at the Jail in August 2019, Plaintiff informed Nurse Smith that he suffered a heart attack

one month earlier while free. (Id. at pp. 2, 6). Smith responded that it “was not their problem,”

and they would obtain his medical records. (Id. at p. 6). The “Jail” also provided him with his

inhaler once every twelve hours, instead of once every three hours. (Id.).

       On August 12, 2019, Officer Reichart moved Plaintiff to a dormitory where Thomas Gray

was housed. (Id. at p. 6). At the time, Gray was subject to a “protective order” that prohibited

him from coming within 500 feet of Plaintiff following his aggravated assault on Plaintiff two

years earlier. (Id.). Gray threatened Plaintiff and caused him to suffer panic attacks and an upset

stomach. (Id.). When Plaintiff reported this to Reichart, the officer told him that “jail is a bitch

sometimes.” (Id.). Gray was moved away from Plaintiff on August 17, 2019. (Id.).

       Plaintiff also complains of ongoing asbestos removal without containment at the Jail. (Id.).

When he filed grievances about this issue, Captain Eales denied the presence of asbestos. (Id.).

Eales also “blocked . . . disclosure of defendants[’] names . . . [and denied Plaintiff] adequate tools

needed to [correspond] with this honorable Court.” (Id.).

       Based on these allegations, the Court finds it convenient to reorganize the pro se Amended

Complaint into the following enumerated Counts:

       Count 1:        Fourteenth Amendment claim against Officer Reichart for failing to protect
                       Plaintiff from Inmate Gray when Plaintiff informed the officer that they
                       were housed in the same cellblock.

       Count 2:        Fourteenth Amendment claim against Nurse Smith for denying Plaintiff
                       adequate medical care for his cardiopulmonary conditions.

       Count 3:        Fourteenth Amendment claim against Captain Eales for subjecting Plaintiff
                       to unconstitutional conditions of confinement that included asbestos.



                                                  2
          Count 4:        First Amendment claim against Eales for denial of access to courts.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Amended Complaint but not addressed herein is considered dismissed without prejudice as

inadequately pled under Twombly.1

                                                Discussion

                                                 Count 1

          Plaintiff appears to be a pretrial detainee and is therefore entitled to the more robust

protections of the Fourteenth Amendment rather than the Eighth Amendment’s prohibition on

cruel and unusual punishment. The Seventh Circuit recently expanded the lower standard applied

to pretrial detainee excessive force and medical claims to encompass claims for inadequate

conditions of confinement, finding “no doctrinal reason to distinguish among different types of

conditions-of-confinement claims[.]” Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir. 2019).

The Court reads this as making the objectively unreasonable standard applicable to Plaintiff’s

claim against Reichart for failing to protect him from Inmate Gray. As such, Plaintiff has

adequately stated a claim against Reichart.

                                                 Count 2

          Plaintiff has failed to state a claim against Nurse Smith for the denial of adequate medical

care. Plaintiff allegedly informed Smith that he suffered a heart attack while out of custody, but

he reported no unaddressed medical concerns and requested no follow-up treatment from the nurse.

Smith’s apparent lack of concern about Plaintiff’s recent heart attack does not state a constitutional

claim. To the extent Plaintiff has pled that “the Jail” is not bringing him his inhaler on a sufficiently



1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
frequent basis, he fails to name any defendant responsible for such an issue. Liability requires

personal involvement in or personal responsibility for the deprivation of a constitutional right.

Knight v. Wiseman, 590 F.3d 458, 462-63 (7th Cir. 2009) (citation omitted). Similarly, he states

that he is now having chest pains from his heart attack but does not indicate who, if anyone, he

told at the Jail. In the absence of a named defendant, this claim fails. Count 2 shall be dismissed

without prejudice for failure to state a claim for relief against Smith.

                                              Count 3

       The asbestos claim survives screening against Captain Eales. Based on the normal Eighth

Amendment standard for conditions-of-confinement claims and application of the Seventh

Circuit’s holding in Hardeman, Plaintiff must plead (1) there is a deprivation that is, from an

objective standpoint, sufficiently serious to deprive the plaintiff of ‘the minimal civilized measure

of life’s necessities, and (2) the defendant’s failure to respond or remedy the situation was

objectively unreasonable. Hardeman, supra; Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016).

Plaintiff states that Eales responded to his grievance regarding asbestos and breathing problems

by denying the presence of asbestos at the Jail. The Court must, at this point, draw all inferences

in Plaintiff’s favor and therefore assume the presence of asbestos. As such, Eales’ denial and

failure to act could qualify as objectively unreasonable. Count 3 survives screening against Eales.

                                              Count 4

       An inmate has no constitutional claim for interference with access to the courts unless he

can demonstrate that a non-frivolous legal claim has been frustrated or impeded. Lewis v. Casey,

518 U.S. 343, 352-53 (1996). Plaintiff’s bald assertion that he was denied access to the names of

some defendants and some “tools” necessary to correspond with the Court is too vague to state a




                                                  4
claim for denial of court access against Eales or anyone else at this stage. Count 4 shall be

dismissed without prejudice for failure to state a claim.

                                            Severance

       Counts 1 and 3 survive screening, but they cannot proceed together in the same suit.

The claims involve different defendants, separate transactions or occurrences, no common

questions of fact, and distinct legal theories. They are improperly joined herein. See FED. R. CIV.

P. 18, 20(a)(2); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Wheeler v. Talbot, 695 F.

App’x 151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). District courts

have a duty to apply Rule 20 of the Federal Rules of Civil Procedure to prevent improperly joined

parties from proceeding together in the same case. George, 507 F.3d at 607. Rule 21 of the Federal

Rules of Civil Procedure grants district courts broad discretion when deciding whether to sever

claims or to dismiss improperly joined defendants. See Owens v. Hinsley, 635 F.3d 950, 952 (7th

Cir. 2011). The Court will exercise its discretion and sever Count 3 against Eales into a separate

suit. Plaintiff will be responsible for paying the additional filing fee for the newly-severed case,

unless he timely advises the Court that he does not wish to proceed with the action. This case will

focus only on Count 1 against Reichart.

                              Motions for Preliminary Injunction

       Plaintiff’s Second and Third Motions for Preliminary Injunction (Docs. 9 and 12) are

DENIED without prejudice. To obtain a preliminary injunction under Rule 65(a) of the Federal

Rules of Civil Procedure, Plaintiff must demonstrate that (1) his underlying case has some

likelihood of success on the merits; (2) no adequate remedy at law exists; and (3) he will suffer

irreparable harm without the relief. Merritte v. Kessel, 561 F. App’x 546, 548 (7th Cir. 2014)

(citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007)). In his Motions, Plaintiff merely itemizes



                                                 5
the relief he seeks, including access to his “specialist” (in connection with his past heart attack),

access to his “neurologist” (in connection with his past skull fracture), transfer to another facility

(to avoid asbestos), and restrictions on his contact with Inmate Gray (in connection with his past

assault). (Docs. 9 and 12). Plaintiff sets forth no factual allegations that support his requests for

interim relief, and most requests pertain to claims that do not survive screening. Further, he

describes no irreparable harm he faces if relief is denied. He makes no claim that there is no

adequate remedy at law. Because the Court cannot glean this information from the Amended

Complaint, it cannot analyze these factors or conclude that this drastic form of relief is warranted.

                                            Disposition

       IT IS ORDERED that the Amended Complaint (Doc. 7), including COUNT 1 against

Defendant REICHART and COUNT 3 against Defendant EALES, survives preliminary review

under 28 U.S.C. § 1915A. However, COUNTS 2 and 4 are DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. All claims against Defendants LAKIN

and SMITH are DISMISSED without prejudice for failure to state a claim herein.

       Because Counts 1 and 3 are improperly joined in a single action, COUNT 3 against

Defendant Eales is hereby SEVERED into the following new case, which the Clerk is

DIRECTED to OPEN as follows: GARY A. LAVITE, Plaintiff v. CHRISTOPHER EALES,

Defendant.

       The Clerk is DIRECTED to file the following documents in the newly-severed case:

       1) The Amended Complaint (Doc. 7);
       2) Motion for Leave to Proceed in forma pauperis (Doc. 2);
       3) This Memorandum and Order Severing Case.




                                                  6
       IT IS ORDERED that the only claim remaining in this action is Count 1 against

Defendant C/O REICHART. The Clerk of Court is DIRECTED to modify the case caption as

follows: GARY A. LAVITE, Plaintiff vs. C/O REICHART, Defendant.

       The Clerk of Court is DIRECTED to TERMINATE all Defendants, other than Defendant

C/O REICHART, as parties to this action in CM/ECF.

       The Clerk of Court shall prepare for Defendant C/O REICHART: (1) Form 5 (Notice of

a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Amended Complaint,

and this Memorandum and Order to defendant’s place of employment as identified by Plaintiff. If

the defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on the defendant, and the Court will require the defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the Amended

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, defendant needs to only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                7
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/11/2019
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  8
